Barclay, J.
This is an action of ejectment, resembling in all essential particulars that of Walters v. Senf (1893), ante, p. 524, except that a different result was reached on the circuit, causing an appeal by the plaintiff.
The subject matter of the case at bar is part of the • same tract of land (mentioned in the opinion in the other action) conveyed to the county as security for a loan of part of the road and canal fundv
In this case the learned trial judge excluded the sheriff’s deed to plaintiff, which is described in the other opinion, thereby forcing plaintiff to a non-suit, from which ruling she appealed in due course, having saved the necessary éxceptions.
For the reasons already indicated, in the case above cited, the judgment should be reversed and the cause remanded. It is so ordered.
Black, 0. J.-, Brace and Macfarlane, JJ., concur.